EXHIBIT 10.20
EXECUTIVE OFFICER 2009 SALARIES
     The Leadership and Compensation Committee of the Board of Directors of
Nashua Corporation approved the following 2009 annual base salaries for Nashua
Corporation’s named executive officers (as defined in Item 402(m)(2) of
Regulation S-K):

          Name and Position   Date Approved   2009 Base Salary
Thomas G. Brooker
  February 13, 2009   $416,000
President and Chief Executive Officer
       
 
       
John L. Patenaude
  February 13, 2009   $235,000
Vice President — Finance, Chief Financial Officer and Treasurer
       
 
       
William Todd McKeown
  February 13, 2009   $262,000
Vice President of Sales and Marketing
       

The above base salaries remained unchanged from 2008.

 